Case 1:18-mj-03533-AOR Document 1 Entered on FLSD Docket 10/18/2018 Page 1 of 7YR

                                                                   Oct 17, 2018

                                                                         Miami




                   18-3533-MJ-OTAZO-REYES
Case 1:18-mj-03533-AOR Document 1 Entered on FLSD Docket 10/18/2018 Page 2 of 7
Case 1:18-mj-03533-AOR Document 1 Entered on FLSD Docket 10/18/2018 Page 3 of 7
Case 1:18-mj-03533-AOR Document 1 Entered on FLSD Docket 10/18/2018 Page 4 of 7
Case 1:18-mj-03533-AOR Document 1 Entered on FLSD Docket 10/18/2018 Page 5 of 7
                                                          T}EALHM BY
         Case 1:18-mj-03533-AOR Document 1 Entered on FLSD Docket 10/18/2018 Page 6 of 7
                                                                                           O RDER
                                                                     ffiFffi                                                           LHK
                                                                               1?*'m          bcs4S
                               UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF CALIFORNIA
                                                                                                                         Fyf*&D
                                                  SAN JOSE DIVISION
     I hereby certfy hat lhe annoxod
                                            THE UNITED STATES OF AMERICA                                                 ,4110
                                                                                                                                 i,: ):rtil
   lnstumont b a fuo and coned copy
     of he origlnal on file in my 0ffic6.
                                                                         vs.                                                     t.


                                                                                                                                          {   .17

ATTEST                                                                                                                                    v;i..lf2l
SUSAN Y. SOONG
Cle*, U.S.obtidcoutt
                                                     BRANDON CHARLES GLOVER, and
Norhem Dtsfld ol Caltf omh
                                                        VASILE MEREACRE, ,' : ,,. i                             i'ii fiY ORDE$
                                                                                                            '' t"':^lO
                                                                                                "''i l* '
                                                                                                               1.."t
                                                                                                               UT        MUHT
                                                               II{DICTMEI{T
                                                              Conspiracy to Violate   l8 U.S.C. $$ 1030(a)(7)(B)             and (cX3)(A))
      COUNT ONE: (18 U.S.C. g 1030(b)                     -

      coLNT TWO: (18 U.S.C. $$ 1030(aX7XB)                         and   (cx3XA),2    -   Extortion Involving computers)



      A true bill.
                                                                                                       Foreperson




                                                     Filed in open court       thts Z                 daY                hqolf-
                                                     A.D. 20t &

                                                                                           United States Magistrate Judge



                    BaiL $                  1,t.62   ba; I arfr.tt'         otm*l    I a.f         J- *                               ctc{-v,{4
             Case 1:18-mj-03533-AOR Document 1 Entered on FLSD Docket 10/18/2018 Page 7 of 7
18-3533-MJ-OTAZO-REYES
                                                                                                  $ksuLffif) tsy
AO 4:l? (ltcv. I l/l          l)   Arrcst \\/arrant                                                              tr
                                                              UNruEn Srnrt s Dtsrntcr C OUR'T
                                                                                     lor the
                                                                           Northern District of C
                                                                                                    "malEn fiY 0fiutffi
                              United Statcs of America                                                           CIF COUHT
                                                                                       )
                                                                                       )
                                       Vasile Mereacre                                 )
                                                                                       )          CH"18
                                                                                       )
                                                                                       )
                                            l.)e.li,trtlont


                                                                           ARITEST WATTRANT
'l'o:        An1, authorizcd larv enforcement officcr
                                                                                                                                                                    '-t-

           YOU AIfE COMMANDED to arrest arrd brirrg beltrre a L-lniteclsrates rnagistrate jtrclge witltottl urtneceFSarl'ttrelli'
Iturue o.f'pt'r*ilt lo bL: orrasl.'(il VaSilg MefgaCfe
rvho is accusecl olan ofl'ense or violation trased on tlre fbllou'ing clocument filed with tlte cortrt:

L/ lnclictrnent 13 Superseding lrrclictmcnt tl Inlbrmalion lll                                             SLrperseclirlg Inlbrrnation                t1 Conrplaint
D       Probation Violatiorr                 Petition C Supervised           llelcase Violation    Petilion        tlViolatiorr Noticc                il   Order of the Court

'lhis    of fcnse is          briefly described as lbllorvs:
  Violations of the following federal statutes:
  Tile 18, United States C-ode, Section 1 030(b) - Conspiracy to Violate Title '18, United States Code, Sections 1030(aX7)(B)
  and (c)(3)(A);Tiile 18, United States Code, Sections 1030(a)(7XB) and (cX3XA)-Extortion lnvolving Computers;Title 18,
  United States Code, Section 2 - Aid and Abet.




                                         fr.r7.r;r ?,
[)ate    :
                                                      ?oi6
                                                                                                                            o   lliccr's .signntttrc

                                                                                                                                     ("
                                                                                                                                           ( oot b7
Cit,v and slate:                      San Jose, California                                           Hon                                      Magistrate Jg_dge            _
                                                                                                                      l'rirrtetl tmne   ttil tille

                                                                                     Ilct u rn

             'l-lris lvarranl rvas reccivecl                  ot1 (dat()                       artd tlte pcrsotl lvas at'restccl oA (dtttc)
Al ri t.r' it,hl
    (              sl.ttL )



Dille                                                                       ORIGINAL WARRAN,IHEI
                                                                                                                                oflicar's signulura
                                                                            U.S. MARSHALS, SAN JOS
                                                                            NOTIFY ABOIE         OfITCIUPON
                                                                                                                                        atrtl title
                                                                                                                      1l
